Citation Nr: 0908880	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  07-30 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to November 29, 2004 
for the grant of entitlement to dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD


J. Murray, Associate Counsel


INTRODUCTION


The Veteran served on active duty in the United States Army 
from February 1964 to February 1966.  He died in August 1996.  
The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).  In that rating decision, the RO 
granted the Appellant's claim of entitlement to DIC benefits 
with an effective date of November 29, 2004.  

As a matter of history, the Board notes that by way of a July 
2005 decision, the RO denied the Appellant's initial claim of 
entitlement to service connection for the cause of the 
Veteran's death.  The Appellant timely filed a notice of 
disagreement to that decision in August 2005.  In the January 
2007 rating decision, the RO granted service connection for 
the Veteran's cause of death and Dependants Educational 
Assistance, and awarded an effective date for the DIC 
benefits of November 24, 2004.  The Appellant has perfected 
an appeal from that rating action as to the effective date 
assigned. 


FINDINGS OF FACT

VA first received the Appellant's claim for DIC benefits on 
November 29, 2004; VA did not receive the Appellant's 
application when she submitted her completed claim 
application with a Veterans Service Organization (VSO) in 
April 2003. 


CONCLUSION OF LAW

The criteria for an earlier effective date than November 29, 
2004 for the award of DIC benefits are not met.  38 U.S.C.A. 
§§ 101(3), 5110(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.1(j), 3.5, 3.158(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.	Duty to Assist and Notify 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the claimant as to which information 
and evidence VA will seek to provide, and which information 
and evidence the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b).  VA must provide such notice to the claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ), even 
if the adjudication occurred prior to the enactment of the 
VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  These VCAA notice requirements apply to all elements 
of a claim for service connection, so VA must specifically 
provide notice that a disability rating and an effective date 
will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the January 2007 RO decision in the matter, VA 
sent a letter in  March 2005 to the Appellant that fully 
addressed all notice elements concerning her claim for DIC 
benefits.  The March 2005 letter informed the Appellant of 
what evidence is required to substantiate the claim, and 
apprised the Appellant as to her and VA's respective duties 
for obtaining evidence.  After the Appellant filed her claim 
for an earlier effective date, the VA sent the Appellant a 
March 2007 letter that informed the Appellant how it 
determines the disability rating and the effective date for 
the award of benefits if service connection is to be awarded.  
Dingess 19 Vet. App. 473.

Although such Dingess notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the Appellant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the March 
2007 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was re-adjudicated and 
an July 2007 supplemental statement of the case was provided 
to the Appellant.  See Mayfield, 20 Vet. App. 537 (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a re-adjudication decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the Appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.

In addition to its duty to notify, or inform, the Appellant 
with regard to her claim, VA also has a duty to assist the 
Appellant in the development of the claim.  This duty 
includes assisting the Appellant in the procurement of the 
Veteran's service treatment records and records of pertinent 
medical treatment since service, and providing the Veteran a 
medical examination when necessary.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

As to the duty to assist in the procurement of records, the 
Board finds that in this case VA has made reasonable efforts 
to obtain any available pertinent records as well as all 
relevant records adequately identified by the Appellant. VA 
did not provide the Appellant with a medical opinion in this 
matter because one was not necessary in this matter; further 
VA has granted an award of service connection for the 
Veteran's cause of death.  The Appellant has not identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


2.  Claim for Earlier Effective Date 

The Appellant claims an earlier effect date than November 29, 
2004 for the award of DIC benefits.  She contends that an 
earlier effective date back to April 2003 is in order because 
she submitted a completed and signed claim application to her 
veterans' service organization (VSO) representative in April 
2003.  The Board clearly understands the Appellant's 
contention, however, as discussed below, the law precludes 
the award of benefits in this case prior to the date VA 
received the claim.

The effective date for the grant of service connection based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110(b)(1) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.400(b) (2007).  

For service-connected death after separation from service, 
the effective date is the first day of the month in which the 
Veteran's death occurred if the claim is received within one 
year after the date of death; otherwise, the effective date 
is the date of receipt of the claim.  38 C.F.R. 
§ 3.400(c)(2).  Here, the Veteran died in August 1996 and VA 
did not receive the instant claim for DIC benefits until many 
years later.  As such, the effective date of the award of DIC 
benefits can be no earlier than the date of receipt of the 
claim. 

The date of receipt of the claim is the date on which a claim 
was received by the VA.  38 C.F.R. § 3.1(r).  VA means all 
organization units of the department.  38 C.F.R. § 1.9(b)(1). 

In this matter, it appears that the Appellant submitted a 
completed claim application to her VSO representative in 
April 2003.  While that application was signed and dated on 
April 24, 2003, VA did not receive the claim until November 
29, 2004.  The reason for the delay is not shown, but the 
date stamp on the front of the claim clearly reads:  04 
November 29.  

While the Appellant contends that she was in "open 
communications" with VA, the earliest record pertaining to 
the Appellant's claim for DIC benefits is the application 
that has the date of receipt of November 29, 2004.

The VSO is not a unit within VA.  See 38 C.F.R. § 1.9(b)(1).  
Even though VSOs assist claimants in the VA claims 
adjudication process by filling out required papers, 
submitting requests for particular evidence or a course for 
VA to obtain evidence on behalf of the claimant's claim, VSOs 
are not part of VA; they are not an organizational unit of 
VA.  See Id.  When the Appellant gave her VSO representative 
a completed claims application dated on April 24, 2003, it 
cannot be said that she was submitting the application with 
VA for the purposes of filing a claim.  The fact that the VSO 
may have received a claim on that date does not matter in 
this case.  The crucial date is the date the claim was 
received by VA.   Here that date is November 20, 2004, the 
effective date of the award of DIC benefits. 

The applicable law and regulations on the assignment of 
effective dates are binding in determining the outcome of 
this matter.  See 38 U.S.C.A. § 7104(c).  Hence, the claim on 
appeal for an earlier effective date for the award of DIC 
benefits must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (where the disposition of a claim is based on 
the applicable law, and not the facts of the case, the claim 
must be denied based on a lack of entitlement under the law).



ORDER

Entitlement to an effective date earlier than November 29, 
2004 for the award of DIC benefits is denied. 






____________________________________________
DENNIS F. CHIAPPETTA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


